 

AO 435

 

 

 

(Rev. 04/18) ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS FOR COURT USE ONLY
TRANSCRIPT ORDER DUE DATE

Please Read Instructions:

1. NAME 2. PHONE NUMBER 3. DATE

Sabrina Streusand (512) 236-9901 11/5/2019

4, DELIVERY ADDRESS OR EMAIL 5. CITY 6. STATE 7. ZIP CODE

1801 S. MoPac Expressway, Suite 320 Austin TX 78746

 

 

 

 

 

 

 

 

[_] NON-APPEAL

[J crvit

[_] IN FORMA PAUPERIS

[_] OTHER

8. CASE NUMBER 9. JUDGE DATES OF PROCEEDINGS
19-10926 T. Davis 10. FROM 11/5/2019 [11.TO 11/5/2019
12, CASE NAME LOCATION OF PROCEEDINGS

In re Orly Genger 13. cITy Austin | 14. STATE TX

15. ORDER FOR
[_] APPEAL [J criMINAL [_] CRIMINAL JUSTICE ACT BANKRUPTCY

 

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PORTIONS DATE(S) PORTION(S) DATE(S)
VOIR DIRE [_] TESTIMONY (Specify Witness)
|] OPENING STATEMENT (Plaintiff)
|| OPENING STATEMENT (Defendant)
Thane!
[_] CLOSING ARGUMENT (Plaintiff) [__] PRE-TRIAL PROCEEDING (Spcy)
|_| CLOSING ARGUMENT (Defendant)
TX] OPINION OF COURT 11/5/19 at 2:30 p.m.
|] JURY INSTRUCTIONS [_] OTHER (Specify)
[| SENTENCING
[| BAIL HEARING
; 17. ORDER
ORIGINAL
CATEGORY | (includes Certified Copy to} FIRST COPY ona NO, OF PAGES ESTIMATE COSTS
Clerk for Records of the Court) :
NO. OF COPIES
ORDINARY LJ L]
NO. OF COPIES
14-Day L_] LC]
NO. OF COPIES
EXPEDITED LJ ‘ LJ
NO. OF COPIES
‘Day LJ
NO. OF COPIES
DAILY L] LJ
NO. OF COPIES
HOURLY LJ L]
REALTIME LJ : CJ
CERTIFICATION (18. & 19.)
By signing below, I certify that I will pay all charges ESTIMATE TOTAL
(deposit plus additiongl). 0.00
18. Sy L. <A PROCESSED BY
19. DATE PHONE NUMBER
ll-S -20lF
TRANSCRIPT TO BE PREPARED BY COURT ADDRESS
DATE BY
ORDER RECEIVED
DEPOSIT PAID DEPOSIT PAID
TRANSCRIPT ORDERED TOTAL CHARGES 0.00
TRANSCRIPT RECEIVED LESS DEPOSIT 0.00
ORDERING PARTY NOTIFIED
TO PICK UP TRANSCRIPT TOTAL REFUNDED
PARTY RECEIVED TRANSCRIPT TOTAL DUE 0.00

 

DISTRIBUTION;

COURT COPY

TRANSCRIPTION COPY

ORDER RECEIPT ORDER COPY

 
